NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

BARRY HALAJIAN,                                  No. 11-15681

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01358-AWI-
                                                 DLB
  v.

THE CITY OF FRESNO, a Municipal                  MEMORANDUM *
Corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Barry Halajian appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging violations of his civil rights in connection




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Halajian’s
request for oral argument is denied.
with the impounding of his truck by defendants. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal of Halajian’s

action as barred by the doctrine of res judicata. Holcombe v. Hosmer, 477 F.3d

1094, 1097 (9th Cir. 2007). We affirm.

      The district court properly dismissed Halajian’s claims on the basis of res

judicata because Halajian had a final adjudication on the merits of these claims in

California small claims court. See Migra v. Warrant City Sch. Dist. Bd. of Educ.,

465 U.S. 75, 81 (1984) (preclusive effect of state court judgment is determined by

the law of that state); Allstate Ins. Co. v. Mel Rapton, Inc., 92 Cal. Rptr. 2d 151,

155 (Cal. Ct. App. 2000) (under California law, a small claims court judgment

precludes further litigation on the same claim).

      Because the district court properly dismissed Halajian’s claims as barred by

res judicata, Halajian’s remaining arguments about the sufficiency of his pleadings

and the merits of his claims are unpersuasive.

      AFFIRMED.




                                           2                                     11-15681